Exhibit 21.1 CAMERON INTERNATIONAL CORPORATION SUBSIDIARIES & JOINT VENTURES (Active as of December 31, 2010) State/Country of Incorporation or Cameron International Corporation (Delaware) Ultimate Parent Organization Angola Oilfield Equipment Limited (Joint Venture - 51% owned by Mahinda Serviços) Angola Axsia Group Limited United Kingdom Axsia Holdings Limited United Kingdom Axsia Howmar Limted United Kingdom Axsia Limited United Kingdom Axsia Serck Baker (Nigeria) Ltd Nigeria Cam Macaé Brasil Participações Ltda. Brazil Cameron (Holding) Corp. USA (Nevada) Cameron (Malaysia) Sdn Bhd Malaysia Cameron (Singapore) Pte. Ltd. Singapore Cameron (Trinidad) Limited Trinidad and Tobago Cameron Al Rushaid Limited Company Saudi Arabia Cameron Algerie S.á.r.l. Algeria Cameron Angola - Prestaçao de Serviços, Limitada Angola Cameron APME Holding Pty Ltd Luxembourg Cameron Argentina S.A.I.C. Argentina Cameron AS Norway Cameron Australasia Pty. Ltd. Australia Cameron B.V. Netherlands Cameron Beijing Commercial Co., Ltd. China Cameron Campex Limited Cayman Islands Cameron Canada Corporation Canada (Nova Scotia) Cameron Colombia Ltda Colombia Cameron de Mexico S.A. de C.V. Mexico Cameron do Brasil Ltda. Brazil Cameron Egypt LLC Egypt Cameron Energy Services B.V. Netherlands Cameron Energy Services International, Inc. USA (Ohio) Cameron Equipment (Shanghai) Co., Ltd. China Cameron Euro Automation Center B.V. Netherlands Cameron France, S.A.S. France Cameron Gabon, S.A. (1 share owned by Chairman) Gabon Cameron GmbH Germany Cameron Holding (Dutch) B.V. Netherlands Cameron Holding (Norway) AS Norway Cameron Inc. USA (Louisiana) Cameron Industries Limited United Kingdom Cameron International Holding B.V. Netherlands Cameron International Holding Corp. USA (Nevada) Cameron International Malaysia Sdn Bhd (Malaysia residents own 2 shares) Malaysia Cameron International Malaysia Systems Sdn Bhd Malaysia Cameron Investment Holding LLC Russia Cameron Ireland Holding Company Ireland Cameron Ireland Limited Ireland Cameron Italy Holding S.r.l. Italy Cameron Italy S.R.L. Italy Cameron Japan Ltd. (Joint Venture - 40% owned by 3rd party) Japan Cameron Korea Limited Korea Cameron Limited United Kingdom Cameron Lux APME SARL Luxembourg Cameron Lux AUD SARL Luxembourg Cameron Lux BRL SARL Luxembourg Cameron Lux CAD SARL Luxembourg Cameron Lux EUR SARL Luxembourg Cameron Lux GBP SARL Luxembourg Cameron Lux I SARL Luxembourg Cameron Lux II SARL Luxembourg Cameron Lux III SARL Luxembourg Cameron Lux IV SARL Luxembourg Cameron Lux MXN SARL Luxembourg Cameron Lux MYR SARL Luxembourg Cameron Lux NOK SARL Luxembourg Cameron Lux USD SARL Luxembourg Cameron Lux V SARL Luxembourg Cameron Manufacturing (India) Private Limited India Cameron Middle East FZE United Arab Emirites Cameron Middle East Ltd. Cayman Islands Cameron Netherlands B.V. Netherlands Cameron Norge AS Norway Cameron Offshore Engineering Limited United Kingdom Cameron Offshore Systems Nigeria Limited Nigeria Cameron Pensions Trustee Limited United Kingdom Cameron Petroleum Equipment Group, Inc. USA (Delaware) Cameron Products Limited United Kingdom Cameron Products Ltd. Cayman Islands Caméron România S.R.L. Romania Cameron Russia Ltd. Cayman Islands Page 1 State/Country of Incorporation or Cameron International Corporation (Delaware) Ultimate Parent Organization Cameron Services Middle East LLC (Joint Venture - 51% owned by 3rd party) Oman Cameron Services Russia Ltd. Cayman Islands Cameron Solutions Inc. USA (Delaware) Cameron Systems (Ireland) Limited Ireland Cameron Systems de Venezuela, S.A. Venezuela Cameron Systems Limited United Kingdom Cameron Systems S.R.L. Italy Cameron Systems Shanghai Co., Ltd. China Cameron Technologies UK Limited United Kingdom Cameron Technologies US, Inc. USA (Delaware) Cameron Technologies, Inc. USA (Delaware) Cameron Valves - Trading and Industrial Services, Sociedad Unipessoal LDA Portugal Cameron Valves & Measurement West Africa Limited Nigeria Cameron Venezolana, S.A. Venezuela Cameron Wellhead Services, LLC USA (Nevada) Cameron/Curtiss-Wright EMD LLC USA (Delaware) Canada Tiefbohrgeräte und Maschinenfabrik GmbH Austria Compression Services Company USA (Ohio) Connor Sales Company, Inc. USA (North Dakota) Cooper Cameron (U.K.) Investments Limited United Kingdom Cooper Cameron Corporation Nigeria Limited Nigeria Cooper Cameron Corporation Sdn Bhd Malaysia Cooper Cameron Foreign Sales Company Ltd. Barbados Cooper Cameron Holding (U.K.) Limited United Kingdom Cooper Cameron Libya Limited Malta Cooper Cameron Valves Australia Pty. Ltd. Australia Cooper Cameron Valves Singapore Pte. Ltd. Singapore Cooper Valves LP USA (Texas) D.E.S. Operations Limited Scotland DES Operations, Inc. USA (Texas) Flow Control-Tati Production Sdn. Bhd. Malaysia Fluid Processing (L) Bhd Labuan Fluid Processing Sdn Bhd (Joint Venture - 80% owned by 3rd party) Malaysia Geographe Energy Pty Ltd Australia Geographe Energy Singapore Pte Ltd Singapore International Valves Limited United Kingdom Jiskoot Holdings Limited United Kingdom Jiskoot Limited United Kingdom KCC Group Limited United Kingdom KCC Process Equipment Limited United Kingdom KCC Resources (Jersey) Limited Jersey Linco-Electromatic, Inc. USA (Texas) NATCO Al Rushaid Middle East Ltd. (Joint Venture - 50% owned by 3rd party) Saudi Arabia NATCO Canada Ltd. Canada (Alberta) NATCO do Brasil Industria, Comercio e Servicos de Petróleo e Gás Ltda. Brazil NATCO Group de Venezuela, S.A. Venezuela NATCO Group Inc. USA (Delaware) NATCO Holdings LLC USA (Delaware) NATCO Luxembourg S.á.r.l. Luxembourg NATCO Norway AS Norway NATCO Process Systems Pte Ltd. Singapore Newco Valves, LLC (Joint Venture - 15.75% owned by 3rd party) USA (Texas) Newmans (Dalian) Forged Steel Co. Ltd. China Newmans (Yancheng) Ball Valves Ltd. China Newmans (Yancheng) Cast Steel Ltd. China Newmans (Yancheng) Valve Manufacturing Ltd. China Newmans Australia Pty Australia Newmans International Ltd. China (Hong Kong) Newmans Shanghai Trading Ltd. China Newmans SRL Italy Newmans Valves Limited Canada NTC Technical Services Sdn. Bhd. Malaysia NTC Technical Services, Inc. USA (Delaware) NTG Group de Mexico, S. de R.L. de C.V. Mexico NuFlo Finance and Royalty Company USA (Delaware) On/Off Manufatura e Comércio de Vávulas Ltda. Brazil Petreco International (Middle East) Limited United Kingdom Petreco International Inc. USA (Delaware) Petreco-KCC Holding, Inc. USA (Delaware) Petreco-KCC Limited United Kingdom Precision Actuation Systems LLC USA (New Jersey) Process Analytical Applications, Inc. USA (Texas) PT Cameron Systems (Joint Venture - 8% owned by 3rd party) Indonesia PT Geographe Energy Indonesia Indonesia Richard Mozley Limited United Kingdom Riyan Cameron (B) Sendirian Berhad Brunei RJB Engineering (UK) Limited United Kingdom SBS Immobilienentwicklung und -verwertungs GmbH Austria SBS Oilfield Equipment GmbH Austria Scomi NTC Sdn. Bhd. (Joint Venture - 70% owned by 3rd party) Malaysia Sequel Holding, Inc. USA (Delaware) ShanDong Cameron Petroleum Equipment, Ltd. China TEST Angola - Tecnologia e Serviços Petrolíferos, Lda. (Joint Venture - 51% owned by 3rd party) Angola TEST International Cayman Islands TEST Saudi Arabia Ltd. (Joint Venture - 50% owned by 3rd party) Saudi Arabia TPS (Technical Petroleum Services) Nigeria Limited Nigeria Page 2
